Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to the RCE filed on 12/21/2021. Applicant amended claims 1, 4-6, 11-12 and 14, and cancelled claims 3 and 9. Claims 1-2, 4-8 and 10-14 are presented for examination and are still rejected for the reasons indicated herein below.     

Response to arguments
2. 	Applicant's arguments filed on 12/21/2021 have been fully considered but they are not persuasive and also the claims submitted on 12/21/2021 are still rejected (see the rejection below). 


Claim Objections
3.	Claims 8 and 12 are objected to because of the following informalities: 
Claim 8, line 4 recites “the power conductor” it should be changed to “the power input node . Appropriate correction is required.

Claim 12, line 15 recites “and an output of the injection amplifier coupled to the inverting input” it should be changed to “and an output


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-2, 4-8 and 10-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,778,089 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the instant application are broader than the independent claims of U.S. Patent No. 10,778,089 B2, and the differences are obvious variation of the same invention; also the limitations in claims 1-2, 4-8 and 10-14 of the instant application are broader and anticipated/disclosed in claims 1-14 of U.S. Patent No. 10,778,089 B2.

This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen (U.S. Pub. No. 2014/0292401 A1).

Regarding claim 1, Shen al. (e.g. see Figs. 1-13) discloses “A circuit comprising: a first amplifier having an input and an output, the input of the first amplifier capacitively coupled to a power input node (e.g. Figs. 3 and 11, see the first amplifier having an input and an output and the input is capacitively coupled to 330 via C2, also see the abstract and para. 0022-0044. Similarly, in Fig. 11, see a first amplifier having an input and an output and the input is capacitively coupled to a power input node. Examiner’s Note: an amplifier circuit comprises an OPAMP and other components such as resistors and capacitors, therefore, at least resistor R is considered part of the first amplifier. Also the term “coupled” does not necessarily mean a direct connection or a physical coupling); a second amplifier having a non-inverting input coupled to the output of the first amplifier, an inverting input, and an output coupled to the inverting input (e.g. Figs. 3 and 11, see the second amplifier having a non-inverting input coupled to the output of the first amplifier (at least resistor R is considered to be part of the first amplifier), an inverting input, and an output coupled to the inverting input via R, also see the abstract and para. 0022-0044. Similarly, in Fig. 11, see a second amplifier having a non-inverting input coupled to the output of the first amplifier (at least resistor r is considered part of the first amplifier) an inverting input, and an output coupled to the inverting input via r), wherein an output impedance of the second amplifier is lower than an output impedance of the first amplifier (e.g. Figs. 3 and 11, see the first and second amplifiers, also see the abstract and para. 0022-0044. The output impedance of the second amplifier would be lower than an output impedance of the first amplifier), and a gain of the second amplifier is lower than a gain of the first amplifier (e.g. Fig. 3, see the first and second amplifiers, also see the abstract and para. 0022-0044. The gain of the second amplifier is lower than a gain of the first amplifier, that’s why the second amplifier has resistor R connected to both the output and input of the second amplifier to boost up the gain at the output of the second amplifier); and an injection network comprising a capacitor coupled between the output of the second amplifier and the power input node (e.g. Figs. 2-3, see 325, R0 and C0 which is an injection network, also in Fig. 11, see NOISE VOLTAGE COMPENSATION CIRCUIT and VC which would be considered an injection network. Again the term “coupled” does not necessarily mean a direct connection or a physical coupling)”.

Regarding claim 2, Shen al. (e.g. see Figs. 1-13) discloses “wherein the second amplifier is configured as a voltage follower (e.g. Fig. 3, see the second amplifier being configured as a voltage follower, also see the abstract and para. 0022-0044)”.

Regarding claim 4, Shen al. (e.g. see Figs. 1-13) discloses “further comprising a compensation network coupled between the power input node and a power reference voltage source (e.g. Figs. 3 and 13, see compensation network coupled between the power input node and a power reference, the compensation network comprising a capacitor in series with a resistor, also see the abstract and para. 0022-0044)”.

Regarding claim 5, Shen al. (e.g. see Figs. 1-13) discloses “further comprising a compensation network configured to provide negative feedback to the first amplifier (e.g. Figs. 3 and 13, see r3)”.



Regarding claims 6-8 and 10-14; they all comprise substantially same subject matter as in the recited apparatus claims 1-2 and 4-5, therefore claims 6-8 and 10-14 are also rejected under the same ground of rejection as clearly discussed in the rejection to the apparatus claims 1-2 and 4-5. Therefore the previous rejections based on the apparatus will not be repeated. 



7.	At least independent claims 1, 6 and 12 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin et al. (U.S. Pub. No. 2010/0142718 A1).

Regarding independent claims 1, 6 and 12, Chin et al. discloses all the limitations of claims 1, 6 and 12 (e.g. see Figs. 1-3, also see the abstract, background of the invention, and the summary of the invention. Examiner’s note: Fig. 3, shows the two amplifiers and their connections as claimed in this invention. An amplifier circuit comprises an OPAMP and other components such as resistors and capacitors, therefore, filter 214 is considered part of any of the two amplifiers. Also the term “coupled” does not necessarily mean a direct coupling or a direct connection, all the claimed limitations are still taught at least from Figure 3).



8.	At least independent claims 1, 6 and 12 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al. (U.S. Pub. No. 2017/0207713 A1).
Regarding independent claims 1, 6 and 12, Luo et al. discloses all the limitations of claims 1, 6 and 12 (e.g. see Figs. 1-7, also see the abstract, background of the invention, and the summary of the invention. Examiner’s note: Fig. 5, shows the two amplifiers (231 and 241) and their connections as claimed in this invention. An amplifier circuit comprises an OPAMP and other components such as resistors and capacitors. Also the term “coupled” does not necessarily mean a direct coupling or a direct connection, all the claimed limitations are still taught at least from Figure 5).





Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839